Citation Nr: 0901649	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  05-32 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for a right shoulder disability (impingement syndrome 
with arthritic changes of the acromioclavicular joint.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran served had active service from June 1980 to June 
1984.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted service connection for the 
veteran's shoulder disability and assigned an initial 
evaluation of 10 percent.


FINDINGS OF FACT

The veteran's service-connected right shoulder disability is 
not manifested by dislocation or nonunion of the clavical or 
scapula, ankylosis or compensable limitation of motion, or 
degenerative changes in more than one joint or joint group.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 10 percent for the veteran's right shoulder disability 
have not been met.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.159, 
4.71a, Diagnostic Codes 5003, 5200-5203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  
VA must request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  38 C.F.R. § 
3.159.

The RO provided the appellant notice by letters dated in 
September 2003 and September 2007 and an August 2005 
statement of the case.  The notification substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.  The September 2007 notice addressed the 
specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim.  

The notice letters did not discuss the criteria for an 
increased rating.  See Quartuccio, 16 Vet. App. at 183; 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Although the appellant received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided a meaningful opportunity to 
participate effectively in the processing of his claim such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

The veteran was notified that his claim was awarded with an 
effective date of September 23, 2003, the date of his claim, 
and a 10 percent rating was assigned.  He was provided notice 
how to appeal that decision, and he did so.  He was provided 
a statement of the case that advised him of the applicable 
law and criteria required for a higher rating and he 
demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

In September 2007, the veteran specifically responded to the 
notice that he had no other information or evidence to 
substantiate his claim.  

Furthermore, the veteran has been represented at the RO and 
before the Board by a state Veterans Service Organization 
(VSO) recognized by VA.  The Board presumes that the 
veteran's representatives have a comprehensive knowledge of 
VA laws and regulations, including those contained in Part 4, 
the Schedule for Rating Disabilities, contained in Title 38 
of the Code of Federal Regulations.  

VA has obtained service medical records, afforded the veteran 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claim file.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.  

Increased Rating for Shoulder Disability

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  It is the policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts in each case, with all reasonable doubt to be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes (DC) 5200 to 5203.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5200-5203.  Normal ranges of upper extremity 
motion are defined by VA regulation as follows:  forward 
elevation (flexion) from zero to 180 degrees; abduction from 
zero to 180 degrees; and internal and external rotation to 90 
degrees.  Lifting the arm to shoulder level is lifting it to 
90 degrees.  See 38 C.F.R. § 4.71, Plate I.  

The evidence shows that the veteran is left-hand dominant and 
his disability is in the right shoulder.  Thus, the schedular 
ratings for the minor shoulder are for application.  38 
C.F.R. § 4.69.

The veteran's right shoulder disability, diagnosed as 
impingement syndrome with arthritic changes of the 
acromioclavicular joint, is currently evaluated at 10 percent 
disabling under DC 5203, impairment of the clavicle or 
scapula.  The veteran asserts that his symptoms entitle him 
to a higher rating.  He reports experiencing severe pain 
while sleeping that causes him to wake up for several hours a 
night, which in turn affects his ability to function during 
the day.  

The veteran underwent a VA examination in December 2003.  He 
was noted to be left hand dominant.  The report notes that 
the veteran had some limited range of motion in his right 
shoulder.  He had right shoulder flexion to 180 degrees with 
no pain noted; abduction to 160 degrees with pain beginning 
at 130 degrees; external rotation to 70 degrees with pain at 
70 degrees; and internal rotation to 50 degrees with pain at 
40 degrees.  The examiner noted that his range of motion on 
the right was additionally limited by pain and had the major 
functional impact, but was not further limited by fatigue, 
weakness, lack of endurance, or incoordination.  The 
veteran's joint range of motion on the left was normal and no 
pain was noted.  The examiner also noted that degenerative 
arthritic changes were apparent in the x-rays.  He diagnosed 
impingement syndrome with arthritic changes of the 
acromioclavicular joint and stated that the condition has a 
moderate affect on the veteran's daily activity.  

The veteran received outpatient treatment at the VA 
Outpatient Clinic in Corpus Christi from February to November 
2004.  During this time his shoulder was treated with a 
cortisone injection, and he was prescribed an analgesic 
ointment for shoulder pain.  

The veteran underwent a VA examination in January 2007.  He 
reported constant daily pain in his shoulder that had been 
ongoing for ten years.  He also reported daily flare ups 
during which he experienced severe pain, weakness, and excess 
fatigability.  The veteran stated that his pain increased 
with daily activities such as driving, grooming and bathing, 
and cutting food.  The examiner noted that the veteran's 
right shoulder was very tender to palpitation and that he 
exhibited moaning and facial grimacing when the shoulder was 
palpitated, as well as guarding on the right.  The veteran's 
range of motion in the right shoulder was forward flexion to 
110 degrees with increased pain from 105 to 110 degrees; 
abduction to 100 degrees with increased pain from 90 to 100 
degrees; extension to 55 degrees with pain from 45 to 55 
degrees; external rotation to 55 degrees with increased pain; 
and internal rotation to T10 vertebral level with pain.  
Motor strength in his right shoulder was normal for all 
motions, although he complained of pain at the 
acromioclavicular joint and exhibited grimacing and moaning.  
The examiner stated there was no objective clinical evidence 
that function was additionally limited by pain, fatigue, 
weakness, incoordination, or lack of endurance, except for 
the veteran's subjective complaints.  He noted that x-rays 
showed osteoarthritis at the acromioclavicular joint.  

Under DC 5203, a 20 percent evaluation is warranted where 
there is dislocation or nonunion of the clavicle or scapula 
with loose movement.  A 10 percent evaluation is warranted 
where there is nonunion without loose movement, or malunion.  
In other cases, the disability is rated on impairment of 
function of a contiguous joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.  The evidence does not show that 
veteran has dislocation or nonunion of the clavicle or 
scapula, and thus he is not entitled to a rating higher than 
10 percent under DC 5203.  

The assignment of a particular DC depends on the facts of 
each case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One DC may be more appropriate than another based on the 
individual's medical history, current diagnosis, and 
demonstrated symptomatology.  Any change in DC by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is more 
appropriate than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

The Board notes that DC 5200, ankylosis of the scapulohumeral 
articulation, is inapplicable in this case as there is no 
medical evidence of ankylosis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5200.  Under DC 5201, limitation of motion of the arm, a 
20 percent rating is warranted for limitation of motion of 
the minor arm to the shoulder level or midway between side 
and shoulder, that is, to 90 degrees or less.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  The veteran's range of motion 
tests show that both his flexion and abduction are above 90 
degrees actually and functionally, as he does not report pain 
until 90 degrees or higher.  See 38 C.F.R. §§ 4.40, 4.59.  
Under DC 5202, other impairment of the humerus, a 20 percent 
rating is warranted for the minor arm where there is malunion 
or recurrent dislocation of a scapulohumeral joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5202.  As noted above, the 
veteran has not been found to have malunion or dislocation.  
Therefore, a disability rating higher than the current 10 
percent is not warranted under any DC specific to arm and 
shoulder disabilities. 

The Board notes that the veteran's shoulder disability 
includes arthritic changes of the acromioclavicular joint.  
The Board has therefore considered whether a higher rating 
may be warranted under DC 5003, degenerative arthritis.  
Under DC 5003, degenerative arthritis is rated on the basis 
of limitation of motion under the appropriate DCs.  When the 
limitation of motion of a specific joint or joints is 
noncompensable under appropriate DCs, a rating of 10 percent 
is for application for each such major joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  The shoulders are considered 
major joints.  38 C.F.R. § 4.45.  The veteran's right 
shoulder disability is currently rated for limitation of 
motion under Diagnostic Code 5201.  A separate rating based 
on the diagnosis of degenerative joint disease would violate 
the anti-pyramiding provisions of 38 C.F.R. § 4.14.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  While 
recognizing that the veteran has subjective complaints of 
pain and flare-ups, there is no clinical evidence indicating 
a finding of additional functional loss due to pain, 
weakness, excess fatigability, or incoordination, beyond that 
which was objectively shown in the examinations.  Therefore, 
the Board holds that an increased evaluation in consideration 
of DeLuca and applicable VA code provisions is not warranted.

In conclusion, the evidence of record does not support an 
evaluation in excess of 10 percent for the veteran's service-
connected shoulder disability.  The Board notes that in 
reaching these conclusions, the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial disability rating in excess of 10 percent for the 
veteran's service-connected right shoulder disability is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


